Title: To John Adams from David Humphreys, 8 May 1813
From: Humphreys, David
To: Adams, John



Dear Sir,
Boston (Saturday Eveng) May 8th—1813

Mr Frans Coffin, who will have the honour of delivering this letter, & whom I beg leave to recommend to your friendly notice, as a Gentleman desirous of getting a Passage to St Petersburg, by the Cartel–Ship, about to sail from Philadelphia, if practicable. He is a brother to my friend Mrs Darby; and has, also, a brother who has been for some years past in Russia.
His principal object in paying his respects, at this moment, is, to obtain information, respecting the precise time of the sailing of the Cartel; and to offer his services to your Grand Son, provided he should proceed to Philadelphia, with a view of making the voyage, when an answer shall have been received from Messrs Gallatin & Bayard.—I embrace every occasion with eagerness to assure you of the high respect & esteem, with which
I have the honour to be / yr. mst: faithful friend & Servt
D. Humphreys